DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Claims 1, 7, and 14 recites “an open-ended containment system”. Therefore, the open-ended containment system must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6, 13, and 19 are objected to because of the following informalities:
Claims 6, 13, and 19 each recite “carbon steel allows” it appears that this should be “carbon steel alloys”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 7, and 14 recites “an open-ended containment system”. It is unclear what exactly this structure is. The specification states, “liner hangers may be unique because they require conveyance before expansion, which results in an open-ended containment system during in situ expansion” (Para 0027 of the specification as-filed). However this does not inform one of ordinary skill what this structure is. While the specification does describe spikes 300 as “containment spikes” (Para 0030), claims 7 and 14 separately recite “one or more spikes” suggesting that the open-ended containment system is something other than the recited spikes. There is no drawing suggesting what this feature structurally is. MPEP 2173.05(a)(I) states, “The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention". Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology 

The term "about" in claim 3, 9, and 16 is a relative term which renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claims 4, 10, and 17 recite “wherein the one or more seal elements engage a downhole tubular”. While the preamble of the claims are directed to “A downhole expandable liner hanger positioned in a subterranean wellbore”, it is not clear whether or not “a downhole tubular” is a structural requirement of the claim or whether the claim merely requires the seal elements be configured to engage. If applicant intends for the recited downhole tubular be a part of the “downhole expandable liner hanger positioned in a subterranean wellbore”, the examiner recommends reciting that the subterranean wellbore comprises a downhole tubular. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 4, 7-8, 10, 14-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Givens (US 20120205092 A1).

Regarding claim 1, Givens teaches a downhole expandable liner hanger positioned in a subterranean wellbore (Fig 1, linear hanger 110 and 100 is positioned in well 65), comprising: 
a liner (Fig 1, “liner assembly 110”); and 
an expansion element (Fig 1, “expandable hanger 100”), comprising: 
one or more seal elements (Fig 2, seal assembly 150) bonded to the expansion element in an open-ended containment system (Para 0049, “a bonding material, such as glue (or other attachment means), may be used on sides 140B, 140C during the fabrication stage of the seal assembly 150 to attach the seal ring 135 in the gland 140.”; gland 140/space in which the seal is seated is the open-ended containment system), wherein each of the one or more seal elements comprises at least one garter spring (Fig 2, Para 0056, seal bands 155, 160 are “are springs, such as toroidal coil springs”).  

Regarding claim 7, Givens teaches a downhole expandable liner hanger positioned in a subterranean wellbore (Fig 1, linear hanger 110 and 100 is positioned in well 65), comprising: 
a liner (Fig 1, “liner assembly 110”); and 
(Fig 1, “expandable hanger 100”), comprising: 
one or more spikes (Fig 2, sharp protrusion above seal 150 at approximately 145); and 
one or more seal elements (Fig 2, seal assembly 150) bonded to the expansion element in an open-ended containment system (Para 0049, “a bonding material, such as glue (or other attachment means), may be used on sides 140B, 140C during the fabrication stage of the seal assembly 150 to attach the seal ring 135 in the gland 140.”; gland 140/space in which the seal is seated is the open-ended containment system), wherein each of the one or more seal elements comprises at least one garter spring (Fig 2, Para 0056, seal bands 155, 160 are “are springs, such as toroidal coil springs”).  

Regarding claim 14, Givens teaches a downhole expandable liner hanger positioned in a subterranean wellbore (Fig 1, linear hanger 110 and 100 is positioned in well 65), comprising: 
an expansion element (Fig 1, “expandable hanger 100”) comprising: 
one or more spikes (Fig 2, sharp protrusion above seal 150 at approximately 145); and 
one or more seal elements (Fig 2, seal assembly 150) bonded to the expansion element in an open-ended containment system (Para 0049, “a bonding material, such as glue (or other attachment means), may be used on sides 140B, 140C during the fabrication stage of the seal assembly 150 to attach the seal ring 135 in the gland 140.”; gland 140/space in which the seal is seated is the open-ended containment system), wherein each of the one or more seal elements comprises at least one garter spring (Fig 2, Para 0056, seal bands 155, 160 are “are springs, such as toroidal coil springs”).  

Regarding claim 2, 8, and 15, Givens further teaches wherein each of the one or more seal elements comprises a plurality of garter springs (Fig 2, Para 0056, seal bands 155, 160).  

Regarding claim 4, 10, and 17, Givens further teaches wherein the one or more seal elements engage a downhole tubular (Fig 4A-4B, the seal(s) 150 are in contact with tubular 60), and further wherein the one or more seal elements bear the axial load placed on the liner hanger (Fig 4A-4B, the seal(s) 150 are in direct contact with the tubular 60 and would exert as least some friction force bearing the weight/axial load of the liner hanger 110).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Givens (US 20120205092 A1). 

Regarding claim 3, 9, and 16, while Givens teaches garter spring which inherently have a distance (Fig 2, distance between springs 155, 160), Givens is not explicit on wherein the plurality of garter springs are spaced apart by about I inch to about 10 inches.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Givens by having the plurality of garter springs spaced apart by about I inch to about 10 inches since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Moreover in order to implement the invention of Givens, one would necessarily be required to select a distance between the plurality of springs and selection of a distance in the recited range is on the same scale which can be expected for a sealing system in a wellbore system. 

Claims 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Givens (US 20120205092 A1), in view of Keyser (US 5603511 A). 


	Keyser teaches wherein the at least one garter spring comprises stainless steel, stainless steel alloys, carbon steel, carbon steel allows, nickel alloys, or combinations thereof (Column 6, lines 46-48, “the first biasing element 54 is a garter spring assembly constructed of wound steel, wound nickel alloy, or the like”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Givens by having the at least one garter spring comprise stainless steel, stainless steel alloys, carbon steel, carbon steel allows, nickel alloys, or combinations thereof as disclosed by Keyser because Keyser outlines a list of materials known to be useable for the construction of anti-extrusion garter springs and the selection of one such known material would be required for the implementation of the invention of Givens.  

Claims 5, 11-12, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Givens (US 20120205092 A1), in view of Aldridge (US 5180008 A). 

Regarding claim 5, 11, and 18, Givens is silent on wherein the at least one garter spring has a square shape.  
(Column 3, lines 30-33, “anti-extrusion springs […] can be square, rectangular, elliptical or other shape if desired”.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Givens by having the at least one garter spring have a square shape as disclosed by Aldridge since the court has held that the configuration/shape of a claimed feature was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed feature was significance. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV). Moreover, the selection of a square shape is one which is known to function as an anti-extrusion device and accessible to one of ordinary skill in the art as stated in Aldridge. 

Regarding claim 12 and 20, Givens is silent on wherein the at least one garter spring has a trapezoidal shape.
	Aldridge teaches herein the at least one garter spring has a trapezoidal shape. (Column 3, lines 30-33, “anti-extrusion springs […] can be square, rectangular, elliptical or other shape if desired”. The examiner notes that applicant’s specification which in Para 0017 indicates that the examples shown in the specification should, “In no way should the following examples be read to limit, or define, the scope of the disclosure”. The disclosed shapes of Aldridge such as a square constitutes a trapezoidal shape as it is “a quadrilateral having only two sides parallel” see https://www.merriam-webster.com/dictionary/trapezoid)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Givens by having the at least one garter spring have a square shape as disclosed by Aldridge since the court has held that the configuration/shape of a claimed feature was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed feature was significance. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV). Moreover, the selection of the recited shape is one which is known to function as an anti-extrusion device and accessible to one of ordinary skill in the art as stated in Aldridge. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676